Citation Nr: 0948405	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  08-00 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for a thoracic spine 
disability, to include degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1956 to December 1958.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota.  

The RO received additional evidence from the Veteran before 
the file was sent to the Board.  A supplemental statement of 
the case (SSOC) was not issued, but this is not necessary 
since the evidence submitted (his statements and an x-ray 
dated August 2009) included information duplicative of 
evidence already in the file and were accompanied with a 
waiver of local jurisdictional review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's thoracic spine disabilities, to include DDD, 
minor compression fracture deformity, and scoliosis are not 
related to a disease or injury in service.


CONCLUSION OF LAW

The Veteran's thoracic spine disabilities were not incurred 
in or aggravated by any incident of service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1131, 1112, 1113, and 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.304, 3.307, and 3.309 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a letter 
sent to the Veteran in April 2007.  That letter advised the 
Veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b).  The 2007 letter also described how disability 
ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With regard to service connection claims, the Court held in 
the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Veteran was afforded medical examination to obtain an 
opinion as to whether his thoracic spine conditions can be 
directly attributed to service.  Cf. Duenas v. Principi, 18 
Vet. App. 512, 517 (2004).  Further examination or opinion is 
not needed because, at a minimum, there is no persuasive and 
competent evidence that the claimed condition may be 
associated with the Veteran's military service.  This is 
discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for arthritis may be established based on a legal 
"presumption" by showing that either manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, 
no legal presumption is applicable here because the earliest 
evidence of the Veteran's arthritis is decades after service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran alleges his current thoracic spine disabilities 
are related to an in-service injury where he fell off a truck 
severely injuring his left elbow, but also hitting his back 
causing chronic pain thereafter.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The Veteran's service treatment records are silent as to any 
complaints, treatment or diagnoses of any spine 
symptomatology, to include the thoracic spine.  Service 
treatment records do confirm that on November 1957 the 
Veteran fell off a truck and hit the concrete abutment on the 
way to the ground.  At that time, the most significant injury 
was a dislocated left elbow.  The Veteran was not treated for 
nor did he complain of back pain or back injury.  The 
Veteran's November 1958 separation examination, similarly, 
noted the Veteran's left elbow injury, but was silent as to 
spine complaints, treatment or diagnoses.  In short, the 
Veteran's service treatment records are completely devoid of 
any findings consistent with incurrence of a chronic spine 
disability.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The 
pertinent inquiry here is whether the Veteran's current 
thoracic spine disabilities are attributable to his November 
1957 fall or any other incident of his military service.  The 
Board concludes they are not.

The Veteran served as a mechanic in the military and 
continued on in a post-military career as a mechanic until 
his retirement.  Despite his laborious job, the Veteran's 
post-military medical history is completely silent as to any 
complaints, treatment or diagnoses of a spine disability 
until 2006, nearly fifty years after service.  At that time, 
the Veteran merely complained of back pain when mowing the 
lawn and asked for a back brace for extra support.  

The Board further finds noteworthy that the Veteran first 
claimed entitlement to service connection for residuals of 
his November 1957 fall in a 2001 claim.  At that time, the 
Veteran did not complain of back symptomatology.  Rather, his 
claim focused on disability of the left arm, left wrist, left 
elbow and bilateral knees.  Although the Veteran indicated in 
a 2002 statement that he recalls falling on his back, his 
complaints were focused more on his left arm at that time.  
It was not until the filing of his claim in April 2007 that 
the Veteran indicated injury to his back due to the 1957 
fall.

In 2007, for the first time, the Veteran claimed he injured 
his back during the November 1957 fall.  He concedes he did 
not feel pain at that time or for years later, but still 
believes his current back pain is related to the old fall.  
The Veteran underwent an x-ray in May 2007, where the VA 
nurse practitioner indicated "anterior wedging approximately 
T7 vertebral body which is probably old."  The VA nurse 
practitioner at that time also opined the old injury was 
likely to have occurred at the same time of the 1957 fall.  
It does not appear the VA medical professional reviewed any 
records at that time, but rather relied on the Veteran's 
description of the in-service injury.

The Veteran sought out a private medical opinion in August 
2007 by Dr. Liedtke, D.O.  Dr. Liedtke diagnosed the Veteran 
with degenerative arthritis of the thoracic and lumbar spine 
with degenerative disc disease and evidence of an old 
compression fracture, but opined that it is merely a 
possibility that the Veteran's diagnoses are related to the 
1957 fall, but the link cannot be proven.  In short, Dr. 
Liedtke indicated some evidence of an old injury, but it was 
unclear how far back the injury occurred.  The Board does not 
find Dr. Liedtke's opinion persuasive because it merely 
indicates the speculative possibility of a nexus between the 
Veteran's disability and service.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (speculative or inclusive medical opinions 
are not probative).

The Veteran was afforded two VA examinations in June 2007 
and, more recently, in August 2009.  In June 2007, the 
examiner diagnosed the Veteran with degenerative disease of 
the thoracic spine, mild levoscoliosis, slight old anterior 
wedging, and mild osteoporosis.  With regard to etiology of 
the thoracic spine conditions, the examiner opined, "It is 
my opinion that this condition is not likely related to his 
military history." The opinion was based on the fact that 
the Veteran did not complain about his back in service and 
for almost 50 years after service.  The examiner also noted 
the Veteran's laborious work history and the fact that he had 
other multiple areas of arthritis. 

More recently, the Veteran was afforded a VA examination in 
August 2009 where the examiner confirmed, once again, the 
diagnosis of a minor T7 compression deformity, which the 
examiner noted to be asymptomatic.  The examiner also noted 
lumbar spine stenosis and degenerative changes of the spine, 
which were found to be consistent with his age rather than 
any past trauma.  With regard to etiology of the Veteran's 
thoracic spine conditions, the examiner opined as follows:

It is my medical opinion that it is less likely 
that the T7 compression fracture and any other 
thoracic or lumbar spine conditions, including the 
spinal stenosis, are related to [the Veteran's] 
active duty service....[A]lthough the Veteran did 
suffer a fall dislocating the elbow on active 
duty, he does not recall any thoracic pain with 
that incident.  He does not give a history of 
thoracic pain symptoms consistent with any 
traumatic compression fractures. 

The examiner also found significant, similar to the 2007 VA 
examiner, the fact that the Veteran returned working as a 
mechanic in the military and thereafter after his left elbow 
healed without any thoracic spine problems for decades.  With 
regard to the May 2007 x-ray report and opinion, the 2009 
examiner further explained, "The radiology report for the 
May 14, 2007 thoracic CT indicates that the thoracic spine 
compression noted is more likely osteoporotic, which is not 
uncommon in his age."

The Board finds the 2009 examiner's opinion persuasive.  It 
is based on a complete review of the claims folder, to 
include the private opinion, the May 2007 x-ray report and 
the June 2007 VA examination.  It is also based on a thorough 
examination of the Veteran and the Veteran's contentions. 

In contrast, the Board does not find Dr. Liedtke's opinion 
persuasive because it merely proffers the speculative 
possibility that the Veteran has a spine disability related 
to the 1957 fall.  Cf. Obert, 5 Vet. App. at 33.  The Board 
has considered the VA x-ray report dated May 2007 indicating 
the possibility of a link between the anterior wedging 
currently found in the Veteran's thoracic spine and the 1957 
fall.  The Board does not find the opinion persuasive for the 
following reasons.

Initially, the report is prepared exclusively on the 
Veteran's reported history and description of the 1957 fall, 
which he claims included an injury to his thoracic spine.  
The Board does not find such a claim to be credible.  In 
accordance with the recent decision of the United States 
Court of Appeals for the Federal Circuit in Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006), lay evidence presented 
by the Veteran concerning his continuity of symptoms after 
service is generally credible regardless of the lack of 
contemporaneous medical evidence.  In this case, however, at 
the time of the 1957 injury, the Veteran received significant 
treatment and follow-up care for his left elbow.  He had 
ample opportunity to identify other injuries that occurred 
and never complained of thoracic spine pain or other 
symptomatology.  Indeed, the Veteran concedes his back did 
not bother him at that time or for years later.  The Veteran 
further filed a claim in 2001 regarding his residuals from 
the 1957 fall and identified other disabilities, but not his 
spine.  

Complaints of back pain do not appear in the record until 
2006, nearly fifty years after service.  It simply is not 
credible that the Veteran had chronic symptomatology of the 
thoracic spine for fifty years, but yet his medical records 
are completely silent as to any complaints, treatment or 
diagnoses for decades.  During this time period, moreover, 
the Veteran clearly sought medical treatment for other 
ailments and never once mentioned a problem with his thoracic 
spine.  It does not appear the VA medical professional 
considered or knew of these facts in rendering the opinion 
within the May 2007 x-ray report.  As mentioned above, the 
Veteran also previously filed claims for residuals from the 
1957 fall, to include left elbow, left wrist and bilateral 
knees in 2001.  The Veteran was afforded a VA examination in 
connection with that claim and, again, never mentioned any 
symptomatology related to his spine.  For these reasons, the 
Board does not find the May 2007 x-ray report opinion as 
persuasive as the other medical evidence.

In short, the most persuasive medical evidence indicates the 
Veteran's thoracic spine disabilities are not uncommon for a 
man of his age and are more likely a product of his age 
versus any past trauma.  This is especially true in light of 
the decades of silence as to any complaints, treatment or 
diagnoses of any thoracic spine symptomatology.  

In light of the medical evidence described above, the Board 
finds that service connection is not warranted.  Direct 
service connection requires a relationship or connection to 
an injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); see also, Hickson, supra.  The most 
probative evidence of record is against such a finding in 
this case.  In light of the foregoing, the Board finds that 
the preponderance of the evidence is against the claim, and 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a thoracic spine 
disability, to include degenerative disc disease (DDD), is 
denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


